OPINION — AG — ** OSAGE INDIAN LANDS — ALLOTTED — COUNTY BOUNDARIES ** THE LANDS OF THE OSAGE TRIBE HAVE BEEN ALLOTTED WITHIN THE MEANING OF OKLAHOMA CONSTITUTION, ARTICLE XVII, SECTION 8 ; PART OF OSAGE COUNTY " INDIAN COUNTY " COULD BE ANNEXED BY ANOTHER COUNTY UNDER THE PROVISIONS OF 19 O.S. 31 [19-31], 19 O.S. 32 [19-32] WITHOUT PASSAGE OF A SPECIAL ACT OF THE LEGISLATURE. THE MINERAL RIGHTS HELD IN COMMUNITY BY THE OSAGE COUNTY WOULD 'NOT' BE AFFECTED BY THE ANNEXATION OF A PORTION OF OSAGE COUNTY TO ANOTHER COUNTY. (ANNEXATION, COUNTIES, INDIAN, JURISDICTION, BOUNDARIES, AREA) CITE: ARTICLE XVII, SECTION 4, 19 O.S. 32 [19-32] (MINES AND MINERALS) (PENN LERBLANCE)